Title: Enclosure: Resolutions from the Albemarle County, Virginia, Citizens, 10 October 1793
From: Citizens of Albemarle County, Virginia
To: Washington, George


            
              [Charlottesville, Va., 10 October 1793]
            
            At a numerus meeting of the free men of the County of Albemarle in the State of
              Virginia, at the Town of Charlottesville on the tenth day of October, one thousand
              seven hundred and ninety three, being the day appointed by Law, for holding Court,
              within the said County on which day they had been requested to attend for the special
              purpose of taking into consideration the political subjects that now engage the
              Publick attention, and the matter being opened to them the following persons were
              appointed a committee, to draw up resolutions declaratory of their sentiments, Viz.,
              Wilson C. Nicholas, Nicholas Lewis, William Woods, Thomas M. Randolph[,] Robert
              Jouett, Peter Carr, James Kerr, John Key, Bernard Brown, Bazaleel Brown, William
              Clark, Edward Moore, Samuel Dyer[,] Samuel Murril, Thomas Garth, Joseph J. Monroe,
              & John Carr, who then retired and proceeded to appoint, Nicholas Lewis, their
              Chairman & John Carr Secretary, who came to the following resolutions, unanimously
              & having presented them to the People, were unanimously agreed to.
            It is conceived that all Power is vestered in the hands of the People from which it
              follows that all the Power which is exercised by any man or men, being derived from
              the people, they have a right to direct the tendency and to declare the objects,
              towards which, it ought to be pointed; It being considered impossible that the people
              can be too watchful of their liberties, it is expedient for them to adopt some mode,
              by which they may declare their wishes and opinions, relative to the great questions
              which now employ the attention of this Country, It is considered the more necessary at
              this particular crisis, when it is common for some men actuated
              probably by motives different from those of the bulk of the nation, to give their own
              notions and wishes as those of the People.
            It is thought prudent to avoid this danger by entering into resolutions declaratory
              of the true sence of this County.
            Resolved, that our Constitution ought to be supported against every effort that may
              be made to subvert it, and that all who entertain any such designs ought to be viewed
              as the Enemies of their Country.
            Resolved that we ought carefully to avoid, by all proper means, disputes with any
              foreign nation whatever, as injurious to the welfare of this infant Country.
            Resolved that the past services of our worthy fellow Citizen George Washington,
              President of the United States, entitle him to our highest respect and gratitude, and
              that the executive ought to be supported, in the exercise of those Powers, entrusted
              to them for the benefit of the People.
            Resolved, that the generous support and great services rendered us by the French, in
              our efforts for independance, entitle them to our warmest wishes & earnest Prayers
              for their success.
            Resolved that attempts to disunite the People of France and the people of America
              ought to be reprobated by the Lovers of Liberty and Equality, as they are encouraged
              by those who hate them.
            Resolved, that those who make such attempts ought to be detested by all honest
              republicans, as they tend to lessen our esteem for the principles of our own
              Government from which we should never deviate.
            Resolved, that our Connection with France is a beneficial and glorious one, that to
              brake it off would be a great stride towards an allience with some power unfriendly to
              the spirit of our Government, that such a connection ought to be warmly opposed, as it
              would tend to distroy our Present Government, and to introduce in its stead one
              unfriendly to the principles, we wish to Cherish.
            Resolved, that the French revolution ought to be earnestly espoused by those who are
              friends to the generous principles which produced it, that it ought to be the more
              particularly favoured at this conjuncture, when there is such a combination of Tyrants
              to distroy it, that we have the more reason to interest ourselves,
              as we have great fears, that there are in our Country, men of Monarchical principles,
              unfriendly to the cause which gave birth to an event, that may serve to open the eyes
              of all mankind, to their natural and inherent rights.
            Resolved, that the intention of the Presidents proclamation was laudable, that as the
              Power of declaring peace or War, is not vested in him, the exercise of such Power,
              would be userpation, and contrary to the general tenor of his conduct, that it is
              illiberal under these circumstances to attribute, to him any such unconstitutional
              designs without manifest intention.
            Ordered that the foregoing resolutions be forthwith Published in the national Gazett,
              and the Publick Papers of Virginia, and a fair Copy
              thereof transmitted by the Chairman, to the President of the United States.
            
              Nicholas Lewis, Chairman
              John Carr Secretary
            
          